AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_
                                                                                                                 FILED IN THE
                                                      Eastern District of Washington                         U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON
                           RYAN G.,

                                                                     )                                  Jun 26, 2019
                             Plaintiff                               )                                        SEAN F. MCAVOY, CLERK

                                v.                                   )       Civil Action No. 2:18-cv-00168-JTR
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 19, is GRANTED.
              Judgment is entered for the Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               JOHN T. RODGERS                               on a motion for
      summary judgment.


Date: 6/26/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
